J -S30041-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA

                v.


 SHAQUILLE JOHNSON,

                       Appellant                      No. 1747 EDA 2018
               Appeal from the Judgment of Sentence May 4, 2018
                in the Court of Common Pleas of Delaware County
               Criminal Division at No(s): CP-23-CR-0006004-2017
BEFORE: PANELLA, P.J., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                               FILED JULY 22, 2019

      Shaquille Johnson ("Johnson") appeals from the judgment of sentence

entered   following     his   conviction   for conspiracy to     commit   robbery.'

Additionally, counsel for Johnson, Patrick J. Connors, Esquire ("Attorney

Connors"), has filed an Application for Leave to Withdraw as counsel and a

brief pursuant       to Anders v. California,       386   U.S.   738 (1967)    and

Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009). We grant Attorney

Connors's Application for Leave to Withdraw and affirm Johnson's judgment

of sentence.

      On July 3, 2017, Johnson accompanied an acquaintance, Stephen Koons

(the "Victim"), to the bank. Johnson observed the Victim withdraw nearly
$750 in cash and place the money in his wallet. Johnson then accompanied



1- See 18 Pa.C.S.A. §§ 903(a), 3701(a)(1)(iv).
J -S30041-19


the Victim to his home. At the Victim's home, Johnson asked if it would be

okay to invite another friend, known by the Victim as "D.D.," to the Victim's

house. The Victim had previously met D.D. once or twice. Shortly after D.D.'s

arrival, Johnson and D.D. asked the Victim if he could make change for a

larger bill. As the Victim opened his wallet, D.D. grabbed the cash, while

Johnson shouted to "give him his money." When the Victim attempted to grab

the money back from D.D., Johnson and D.D. shoved the Victim down and ran

out of the front door. The Victim contacted the police immediately thereafter

and identified Johnson and D.D. as his assailants.

      On July 7, 2017, Johnson was arrested. A cell phone and $373 in cash

were found on his person. A search of the cell phone revealed that D.D. had

texted Johnson a picture of new sneakers, which he had purchased on the day

of the robbery. While awaiting trial in prison, Johnson made a call to his family

and said, "[t]his is a beautiful case because [the Victim] has medical problems.

He's schizo [sic] and paranoia [sic]...."

      A jury convicted Johnson of conspiracy to commit robbery on March 20,

2018. The trial court sentenced Johnson, on May 4, 2018, to 24 to 60 months

in prison, with credit for time served, to be followed by 5 years of probation.

Thereafter, Johnson filed a timely Notice of Appeal and a court -ordered

Pa.R.A.P. 1925(b) Concise Statement of matters complained of on appeal.

Attorney Connors subsequently filed, in this Court, an Application for Leave to




                                       -2
J -S30041-19


Withdraw from representation and a brief pursuant to Anders. Johnson did

not file a pro se brief, nor did he retain alternate counsel for this appeal.

      In the Anders Brief, Attorney Connors presents the following issue for

our review: "Whether the evidence was insufficient to sustain the conviction

for [c]onspiracy to commit [r]obbery[,] where the Commonwealth failed to

prove beyond a reasonable doubt that [] Johnson entered into any kind of

agreement with anyone to commit a crime or shared any kind of criminal
intent with anyone?" Anders Brief at 2.

      We may not address the merits of the issue raised in the Anders Brief

without first addressing Attorney Connors's Application for Leave to Withdraw.

Commonwealth v. Goodwin, 928 A.2d 287, 290 (Pa. Super. 2007).

      Prior to withdrawing as counsel on a direct appeal, counsel must
      file   a   brief that meets the requirements established by our
      Supreme Court in Santiago. Prior to withdrawing as counsel on
      a direct appeal under Anders, counsel must file a brief that meets
      the requirements established by our Supreme Court in Santiago.
      The brief must[]

         (1) provide a summary of the procedural history and facts,
         with citations to the record;

         (2) refer to anything in the record that counsel believes
         arguably supports the appeal;

         (3) set forth counsel's conclusion that the appeal is frivolous;
         and

         (4) state counsel's reasons for concluding that the appeal is
         frivolous. Counsel should articulate the relevant facts of
         record, controlling case law, and/or statutes on point that
         have led to the conclusion that the appeal is frivolous.



                                      -3
J -S30041-19


     Santiago, 978 A.2d at 361. Counsel also must provide a copy of
     the Anders brief to [her] client. Attending the brief must be a
      letter that advises the client of his right to[] "(1) retain new
      counsel to pursue the appeal; (2) proceed pro se on appeal; or
      (3) raise any points that the appellant deems worthy of the
     court[']s attention in addition to the points raised by counsel in
     the Anders brief." Commonwealth v. Nischan, 928 A.2d 349,
     353 (Pa. Super. 2007), appeal denied, 594 Pa. 704, 936 A.2d
     40 (2007).

Commonwealth v. Oreliana, 86 A.3d 877, 879-80 (Pa. Super. 2014). After

determining that counsel has satisfied the technical requirements of Anders

and Santiago, this Court must then "conduct a simple review of the record to

ascertain if there appear on its face to be arguably meritorious issues that

counsel, intentionally or not, missed or misstated." Commonwealth v.
Dempster, 187 A.3d 266, 272 (Pa. Super. 2018) (en banc).

      Our review of Attorney Connors's Application for Leave to Withdraw,

supporting documentation, and Anders Brief reveals that he has complied

with all of the foregoing requirements.   Attorney Connors indicated that he

reviewed the record, including relevant testimony, and determined that the

appeal was frivolous. See Anders Brief at 8. The record further reflects that

Attorney Connors furnished a copy of the Anders Brief to Johnson; advised

Johnson of his right to retain new counsel, proceed pro se, or raise any
additional points that he deems worthy of the Court's attention; and attached

a copy of the letter sent to Johnson to the Anders Application for Leave to

Withdraw, as required by Commonwealth v. Millisock, 873 A.2d 748, 751




                                    -4
J -S30041-19


(Pa. Super. 2005). 2    As Attorney Connors has complied with all of the
requirements set forth above, we now address the sole issue that, according

to Attorney Connors, arguably supports Johnson's appeal.

      On appeal, Johnson avers that the evidence presented by the
Commonwealth was insufficient to sustain his conviction of criminal conspiracy

to commit robbery. See Anders Brief at 7-8. Specifically, Johnson claims
that, because the Victim testified at trial that he suffers from mental health

issues with occasional hallucinations, the evidence "was so weak and

inconclusive that the conviction      should   be overturned."3     Id. at    8.

Additionally, Johnson emphasizes testimony that instead of telling the Victim

to give D.D. his money, Johnson had actually told D.D. to "give [the Victim]

his money." Id. (emphasis added).




2 While the Supreme Court in Santiago set forth the above -mentioned
requirements for an Anders brief, the holding did not abrogate the notice
requirements set forth in Millisock that remain binding legal precedent.

3 To the extent that Johnson challenges the Victim's credibility, such an
argument challenges the weight of the evidence, rather than its sufficiency.
See Commonwealth v. W.H.M., Jr., 932 A.2d 155, 160 (Pa. Super. 2007)
(stating that where an appellant "essentially argues that the trial court erred
in crediting the victim's ... version of events[,] ... such arguments go to the
weight, not sufficiency, of the evidence." We note that Johnson waived this
claim by failing to preserve it in his Concise Statement. We further note that,
even if the claim were not waived, "the determination of the credibility of a
witness is within the exclusive province of the jury." Commonwealth v.
Izurieta, 171 A.3d 803, 809 (Pa. Super. 2017). "[I]t is well settled that [this]
Court cannot substitute its judgment for that of the trier of fact."
Commonwealth v. Gibbs, 981 A.2d 274, 282 (Pa. Super. 2009).
                                     -5
J -S30041-19


           Our standard when reviewing the sufficiency of the evidence
     is whether the evidence at trial, and all reasonable inferences
     derived therefrom, when viewed in the light most favorable to the
     [] verdict -winner, are sufficient to establish all elements of the
     offense beyond a reasonable doubt. We may not weigh the
     evidence or substitute our judgment for that of the factfinder.
     Additionally, the evidence at trial need not preclude every
     possibility of innocence, and the fact -finder is free to resolve any
     doubts regarding a defendant's guilt unless the evidence is so
     weak and inconclusive that as a matter of law no probability of
     fact may be drawn from the combined circumstances.

Commonwealth v. Trinidad, 96 A.3d 1031, 1038 (Pa. Super. 2014)
(quotation marks and citations omitted).

     The Crimes Code defines criminal conspiracy and robbery as follows:

     § 903. Criminal conspiracy
     (a)   Definition of conspiracy.--    A person is guilty of
           conspiracy with another person or persons to commit a
           crime if with the intent of promoting or facilitating its
           commission he:

           (1)   agrees with such other person or persons that they or
                 one or more of them will engage in conduct which
                 constitutes such crime or an attempt or solicitation to
                 commit such crime; or

           (2)   agrees to aid such other person or persons in the
                 planning or commission of such crime or of an attempt
                 or solicitation to commit such crime.

18 Pa.C.S.A. § 903(a).

     § 3701. Robbery
     (a)   Offense defined. --
           (1) A person is guilty of robbery if, in the course of
           committing a theft, he:



                                     -6
J -S30041-19


                  (iv)     inflicts bodily injury upon another or threatens
                           another with or intentionally puts him in fear of
                           immediate bodily injury....

18 Pa.C.S.A. § 3701(a)(1)(iv).

      Proof of an explicit, formal agreement to conspire to commit a crime is

seldom available and unnecessary to sustain            a   conviction of criminal

conspiracy.    See Commonwealth v. Murphy, 844 A.2d 1228, 1238 (Pa.
2004) (stating that direct evidence of a conspiratorial agreement is rare and

that such an agreement may be proven through circumstantial evidence); see

also Commonwealth v. Yong, 120 A.3d 299, 312 (Pa. Super. 2015)
(stating that "where the conduct of the parties indicates that they were acting

in concert with a corrupt purpose, the existence of a criminal conspiracy may

be properly inferred.").

      The evidence, both circumstantial and direct, viewed in the light most

favorable to the Commonwealth as verdict winner, provides ample support for

Johnson's conviction. As cogently explained by the trial court,

      [Johnson's] argument lacks merit[,] as the evidence unequivocally
      demonstrated that [Johnson], who knew [that] the [V]ictim had
      withdrawn money from the bank that day, invited [D.D.] over to
      the [V]ictim's house, and asked the [Victim] to make change for
      a larger bill, knowing [that] the [Victim] would pull the money out
      of his pockets. When [the Victim] went to make the change,
      [Johnson] started yelling to give him money while [D.D.] snatched
      the cash out of the [V]ictim's hand. The [V]ictim testified that
      both [D.D.] and [Johnson] pushed him backwards into the kitchen
      door, which was the only thing that stopped him from completely
      falling to the ground. [Johnson's] phone conversation clearly
      shows that [Johnson] selected the [V]ictim on purpose, knowing
      [that Johnson] could pr[e]y upon the fact that the [V]ictim was
      suffering from mental illness and was a trusting friend. [Johnson]

                                       -7-
J -S30041-19


      even states that it is a "beautiful case" because he believes
      nobody will believe the [V]ictim. Unfortunately for [Johnson], the
      jury weighed the evidence, the demeanor of the witnesses, and
      found the [V]ictim's testimony to be credible.

Trial Court Opinion, 11/26/18, at 8-9.

      The record supports the trial court's findings, and the jury reasonably

inferred, from the evidence of record, that Johnson and D.D. orchestrated the

robbery and acted in concert to steal property from the Victim through the

use, or threat, of physical injury. See 18 Pa.C.S.A. §§ 903(a), 3701(1)(iv).

      Based upon the foregoing, we agree with the sound reasoning of the

trial court that there was sufficient evidence to support Johnson's conviction.

      Application for Leave to Withdraw granted.       Judgment of sentence

affirmed.

Judgment Entered.




Jseph D. Seletyn,
Prothonotary


Date: 7/22/19




                                     -8